Exhibit 10.24.10

 

FOURTH LOAN MODIFICATION AGREEMENT

 

This Fourth Loan Modification Agreement (“this Agreement”) is made as of
September 3, 2003 between ArQule, Inc., a Delaware corporation (the “Borrower”)
and Fleet National Bank (the “Bank”).  The Bank is the successor by merger to
the entity formerly known as “Fleet National Bank” (“Old FNB”).  For good and
valuable consideration, receipt and sufficiency of which are hereby
acknowledged, the Borrower and the Bank act and agree as follows:

 

1.          Reference is made to:  (i) that certain letter agreement dated
March 18, 1999 (the “Original Letter Agreement”) between the Borrower and Old
FNB, the Bank having succeeded to the rights and obligations of Old FNB
thereunder; (ii) that certain Loan Modification Agreement dated as of March 2,
2001 (the “First Modification”) between the Bank and the Borrower, that certain
Second Loan Modification Agreement dated as of September 27, 2002 (the “Second
Modification”) between the Bank and the Borrower, and that certain Third Loan
Modification Agreement dated as of February 12, 2003 (the Original Letter
Agreement, as amended by the First Modification, the Second Modification and the
Third Modification, being hereinafter referred to as the “Letter Agreement”);
(iii) that certain $15,000,000 face principal amount promissory note dated
March 18, 1999, as amended by Allonge to Note dated as of March 2, 2001 (as so
amended, the “Facility One Term Note”) originally made by the Borrower and
payable to the order of Old FNB, the Bank having succeeded to the interests of
Old FNB thereunder; (iv) that certain $16,000,000 original principal amount
promissory note dated as of March 2, 2001 (the “Facility Two Term Note”) made by
the Borrower and payable to the order of the Bank; (v) that certain $2,500,000
face principal amount promissory note dated September 27, 2002 (the “Facility
Three Term Note”) made by the Borrower and payable to the order of the Bank;
(vi) that certain Mortgage and Security Agreement and Assignment of Leases and
Rents dated as of March 2, 2001 given by the Borrower, as mortgagor, to the
Bank, as mortgagee, as amended by Amendment to Mortgage dated as of September
27, 2002 (as so amended, the “Mortgage”); (vii) that certain Environmental
Compliance and Indemnity Agreement dated as of March 2, 2001 (the “Environmental
Agreement”) given by the Borrower to the Bank; and (viii) that certain Security
Agreement (All Assets Except Intellectual Property) dated as of September 27,
2002 (the “Security Agreement”) from the Borrower to the Bank.  The Letter
Agreement, the Facility One Term Note, the Facility Two Term Note, the Facility
Three Term Note, the Mortgage, the Environmental Agreement and the Security
Agreement are hereinafter collectively referred to as the “Financing Documents”.

 

2.          The Bank hereby consents to the acquisition of Cyclis
Pharmaceuticals, Inc. by ArQule substantially on the economic terms described on
Exhibit A attached, and (ii) waives any default under Sections 3.5, 4.6, 4.7 and
4.8 of the Loan Agreement which would otherwise have resulted from this
acquisition.

 

--------------------------------------------------------------------------------


 

3.             The Letter Agreement is hereby amended, effective as of September
30, 2003, by deleting the penultimate sentence of Section 3.9 of the Letter
Agreement (as most recently amended by the Third Modification) and by
substituting in its stead the following:

 

“As used herein, ‘Cash Burn’ for any period is the sum of (1) consolidated
EBITDA of the Borrower and Subsidiaries for such period (negative EBITDA being
expressed as a positive number for this purpose and positive EBITDA being
expressed as a negative number for this purpose), plus (2) all taxes actually
paid by the Borrower during such period, plus (3) all Capital Expenditures
(except to the extent financed with a Term Loan or with other purchase money
financing permitted under §4.1) incurred by the Borrower and/or any of its
Subsidiaries during such period, plus (4) all payments on account of Debt
Service paid or accrued by the Borrower and/or any of its Subsidiaries during
such period, but minus (5) all non-cash charges relating to (a) goodwill and/or
intangible asset impairment and (b) acquired in-process research and development
which were deducted by the Borrower on its consolidated books for the purposes
of determining consolidated EBITDA for the relevant period.”

 

4.          Wherever in any Financing Document, or in any certificate or opinion
to be delivered in connection therewith, reference is made to a “letter
agreement” or to the “Letter Agreement”, from and after the date hereof same
will be deemed to refer to the Letter Agreement, as hereby amended.

 

5.          In order to induce the Bank to enter into this Agreement, the
Borrower agrees to pay to the Bank, at the date hereof, an amendment fee of
$5,000.  Said fee is in addition to, and shall not be reduced by or applied
against, any interest, fees, charges or other amounts paid or payable with
respect to the Letter Agreement and/or with respect to any note issued
thereunder.

 

6.          In order to induce the Bank to enter into this Agreement, the
Borrower also agrees to pay, promptly upon receipt of an invoice therefor, all
costs and expenses (including, without limitation, reasonable attorneys’ fees)
incurred by the Bank with respect to this Agreement and/or the transactions
contemplated hereby.

 

7.          In order to induce the Bank to enter into this Agreement, the
Borrower further represents and warrants as follows:

 

a.          The execution, delivery and performance of this Agreement have been
duly authorized by the Borrower by all necessary corporate and other action,
will not require the consent of any third party and will not conflict with,
violate the provisions of, or cause a default or constitute an event which, with
the passage of time or the giving of notice or both, could cause a default on
the part of the Borrower under its charter documents or by-laws or under any
contract, agreement, law, rule, order, ordinance, franchise, instrument or other
document, or result in the imposition of any lien or encumbrance on any property
or assets of the Borrower, except (I) liens and encumbrances in favor of the
Bank and (II) liens and encumbrances on the property and assets of Cyclis
Corporation created prior to the acquisition.

 

2

--------------------------------------------------------------------------------


 

b.          The Borrower has duly executed and delivered this Agreement.

 

c.          This Agreement is the legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms.

 

d.          The statements, representations and warranties of the Borrower made
in the Letter Agreement and/or in the Security Agreement continue to be correct
as of the date hereof; except as amended, updated and/or supplemented by the
attached Supplemental Disclosure Schedule.

 

e.          The covenants and agreements of the Borrower contained in the Letter
Agreement (as amended hereby) and/or in the Security Agreement have been
complied with on and as of the date hereof.

 

f.           Giving effect to the amendment set forth above, no event which
constitutes or which, with notice or lapse of time, or both, could constitute,
an Event of Default (as defined in the Letter Agreement) has occurred and is
continuing.

 

g.          No material adverse change has occurred in the financial condition
of the Borrower from that disclosed in the financial statements of the Borrower
filed with the Securities and Exchange Commission to date.

 

8.          Except as expressly affected hereby, the Letter Agreement and each
of the other Financing Documents remains in full force and effect as
heretofore.  All of the Borrower’s obligations, indebtedness and liabilities to
the Bank as evidenced by or otherwise arising under the Financing Documents,
except as otherwise expressly modified in this Agreement, are, by the Borrower’s
execution of this Agreement, ratified and confirmed in all respects by the
Borrower.  In addition, by the Borrower’s execution of this Agreement, the
Borrower represents and warrants that no counterclaim, right of set-off or
defense of any kind exists or is outstanding with respect to such obligations,
indebtedness and liabilities.  The Borrower acknowledges that the security
interests and liens created by the Security Agreement and/or the Mortgage run in
favor of the Bank and constitute valid liens on the Collateral (as defined in
the Security Agreement) and the Mortgaged Premises (as defined in the Mortgage)
and the Borrower agrees that the Borrower shall take no action to impair or
invalidate said security interests and liens.  The Borrower acknowledges that
the obligations secured by such security interests and liens include, without
limitation, the Facility One Term Note, the Facility Two Term Note, the Facility
Three Term Note and the Letter Agreement (as amended by this Agreement).

 

9.          Nothing contained herein nor in any documents delivered herewith
will be deemed to constitute a waiver or a release of any provision of any of
the Financing Documents.  Nothing contained herein will in any event be deemed
to constitute an agreement to give a waiver or release or to agree to any
amendment or modification of any provision of any of the Financing Documents on
any other or future occasion.

 

3

--------------------------------------------------------------------------------


 

Executed, as an instrument under seal, as of the day and year first above
written.

 

 

ARQULE, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Accepted and agreed:

 

FLEET NATIONAL BANK

 

 

 

 

 

By:

 

 

 

 

Name:

David E. Meagher

 

 

Title:

Vice President

 

 

4

--------------------------------------------------------------------------------


 

SUPPLEMENTAL DISCLOSURE SCHEDULE

 

ArQule, Inc. Acquisition of Cyclis Pharmaceuticals, Inc. Term Sheet dated June
26, 2003.

 

--------------------------------------------------------------------------------